       Case 1:21-cv-02157-LAK-OTW Document 18 Filed 06/15/21 Page 1 of 1
                                                                                 -=== = = = = = i
                                                                      I'1:-c..-·
                                                                          [3t;(: SDNY
                                                                       LC•C:_jr,tENT
                                                                       £L::CTh0N tC ALLY FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------- -x
Anthony Ayiomamitis,
                     Plaintiffs,                        2 l-cv-02157 (LAK)(OTW)
 V.


Spine Media, LLC
a Delaware Limited Liability Company,
individually and doing business as
Definition.org,


                Defendant(s).
--------------------------- -x

                                               ORDER

                 On June 9, 2021 plaintiff filed a notice of settlement (DI 16). Accordingly, the
case is dismissed with prejudice and without costs subject to right to reinstate by serving and
filing a notice to that effect on or before, July 15, 2021 , if the settlement is not executed by then.

                SO ORDERED.


DATED:          June 15, 2021
